Weinstein, J.
(dissenting). My dissent in this matter emanates from my recognition of the need of law enforcement officers for some allowable, intermediate response to suspicious circumstances, short of initial arrest, as an invaluable tool in the investigation and prevention of crimes (see, Kolender v Lawson, 461 US 352, 362 [Brennan, J., concurring]). Clearly, probable cause is not an essential predicate for all encounters between police and citizens in the course of a criminal investigation (see, United States v Mendenhall, 446 US 544, reh denied 448 US 908). In certain instances, seizures involving the detention of persons, while admittedly covered by the 4th Amendment, constitute such limited intrusions *74upon the personal security of those detained and are justified by such substantial law enforcement interests, that they may be made on less than probable cause provided the police have an articulable basis for suspecting criminal activity (see, Michigan v Summers, 452 US 692, 699). Such was the situation in the instant case in the early stages of the police encounter with the defendant. Stated succinctly, an individual’s right to be free from an official interference by way of inquiry is not absolute (People v De Bour, 40 NY2d 210, 217).
The facts of the instant case present the not unfamiliar picture of an initial police street encounter which quickly escalated as additional information was obtained by the police in the course of their inquiry. Shortly after responding to a radio transmission of a burglary in progress on the evening of March 23, 1983, the police left the scene in order to patrol the surrounding area for possible suspects. At the scene, the police had observed an opened upstairs window with the curtain partially off and hanging out. In the backyard beneath the window was an aluminum clothesline which had been smashed. The police reasonably believed that a person had jumped out the window, that he might have been injured in a collision with the clothesline, and that he could still be in the vicinity. One of the officers then related that on three prior occasions, he had come in contact with the defendant in the immediate vicinity of a burglary which had just occurred and suggested that they ride past the defendant’s residence. The officers thereafter spotted the defendant approximately 6 or 7 blocks from the burglarized premises. The defendant was approximately 25 to 30 feet away when he observed the vehicle in which the police were riding. The vehicle was unmarked and the officers were not in uniform.
As the police drew nearer to the defendant, they observed his attempt to conceal an object under his jacket. One of the officers then rolled down the car window and, addressing the defendant by name, asked to speak with him for a minute. As the defendant approached the car, the police observed the tops of a pair of jeans protruding from his jacket. When questioned about the jeans, the defendant claimed that they were his. He further stated that they were "Sergio Valente” jeans when in fact they bore a "Gloria Vanderbilt” label. In view of this inconsistency, the police continued their inquiry and demanded to know where the defendant had been coming from. The defendant claimed to have gone to Hempstead to play basketball and to have taken the bus back home all within the *75span of one hour. Officer Hess, who was familiar with the local bus routes, testified that at the time of his encounter with the police, the defendant was not walking in the direction from either of the two closest bus stops on the designated route. The officers also noticed a rip in the back pocket of the trousers the defendant was wearing. Their suspicions thus logically aroused, the officers attempted to make radio contact with another police vehicle at the scene of the burglary in order to ascertain the proceeds of the crime. In view of their inability to obtain the requested information, the officers decided to return with the defendant to the scene for a possible identification of the jeans. The defendant made no objection and willingly got into the back seat of the police vehicle. Officer Connaughton did a preliminary frisk for weapons but discovered none. The defendant was not in handcuffs while being transported back to the scene.
At the scene, the defendant and Officer Connaughton remained in the police vehicle while Officer Hess entered the premises and ascertained from a fellow officer and the complaining witness that a pair of size five Gloria Vanderbilt jeans with rolled up cuffs were missing. Inasmuch as the jeans in the defendant’s possession precisely matched the description of the missing jeans, the defendant was placed under arrest. A search of defendant revealed the following items: a clear plastic bag containing a small amount of a substance which appeared to be marihuana, what appeared to be marihuana cigarettes, a 1943 silver Liberty half dollar, and a small tinfoil envelope containing a whitish substance which appeared to be cocaine. Only then was the defendant handcuffed.
Based on this set of facts, I conclude that the denial of suppression was in all respects proper. The crucial factor in assessing the reasonableness of a police-initiated encounter with a private citizen is "whether or not the police behavior can be characterized as reasonable which, in terms of accepted standards, requires a balancing of the interests involved in the police inquiry” (see, People v De Bour, 40 NY2d 210, 217). Ascertaining the reasonableness of the police conduct requires a weighing of the government’s interest in the detection and apprehension of criminals against the encroachment involved with respect to an individual’s right to privacy and personal security (People v Cantor, 36 NY2d 106, 111). "The proper balance of these competing interests lies in eliminating any arbitrary element in the practice” (People v Ingle, 36 NY2d 413, 419).
*76Applying these principles to the instant case, I am of the view that the police officers legitimately approached the defendant for the purpose of requesting information. The police observed the defendant walking down the street approximately 6 or 7 blocks from the scene of the burglary under investigation within a short time after their receipt of the initial radio transmission. The streets were otherwise vacant. Significantly, between January 1 and March 23, 1983, a minimum of 75 burglaries had occurred within a half-mile radius of the defendant’s home. Moreover, the defendant was a known burglar who had served time for burglary. On three prior occasions, he had been observed by the police in the immediate vicinity of a burglary which had just taken place in the aforementioned high-crime area.
When the defendant, who knew Officer Hess from recent encounters, spotted the unmarked police vehicle in which Hess was riding, he began stuffing an object under his jacket in an apparent attempt to conceal it. On these facts, the police officers involved in investigating the burglary were perfectly justified in invoking their common-law right to stop the defendant and make investigative inquiries of him. While courts have acted to curtail this power when it has been exercised solely on the basis of vague suspicion or as a means of harassment (see, People v Cantor, 36 NY2d 106, 114, supra), the instant situation clearly involved more than that. The defendant’s furtive conduct and the fact that the encounter occurred in a neighborhood notorious for burglaries and in close proximity to the recently reported burglary constituted the "objective credible reason” forming the police predicate in the instant case (see, People v De Bour, 40 NY2d 210, 223, supra). Moreover, the encounter was totally devoid of harassment or intimidation and did not subject the defendant to a loss of dignity. An evaluation of the police action in light of all the foregoing circumstances reasonably leads one to conclude that "rather than being whimsical it was reasonable” (People v De Bour, 40 NY2d 210, 220, supra).
Nor does the record bear any indication that the defendant was in custody prior to his actual arrest. The officers did not approach him with their weapons drawn, nor was there any suggestion of threats or of physical or constructive restraint. The officers never suggested to the defendant that he was compelled to answer their questions or that he was not free to leave. No claim was made that the defendant protested the questioning or that he asked to be permitted to proceed on his *77way (see, People v Joy, 114 AD2d 517, 520). Inasmuch as the defendant was not subjected to a custodial interrogation, suppression of the subject statements was properly denied.
In assessing the over-all reasonableness of police conduct, a court is obliged to consider not only the information which police initially have but also the information gathered as events unfold (People v Chapman, 103 AD2d 494, 496). After receiving an affirmative response to their question of whether the defendant owned the pair of jeans he was attempting to conceal underneath his jacket, the officers observed that the subject garment was in fact a pair of women’s jeans bearing a "Gloria Vanderbilt” label. The officers then observed a tear in the defendant’s pants consistent with a fall on an aluminum clothesline and proceeded to inquire where he was coming from. Upon receipt of the defendant’s patently disingenuous responses, the police were justified in entertaining a reasonable suspicion that the defendant had committed a crime and were therefore entitled to stop and detain him (see, CPL 140.50 [1]). They were also justified, at that point, in performing a brief protective frisk of the defendant (cf. People v Meachem, 115 AD2d 370, 372; People v Richardson, 114 AD2d 473, 474). It bears noting at this juncture that a person who is frisked is not necessarily thereafter in custody, as a matter of law, for the purpose of administering Miranda warnings (see, People v Morales, 65 NY2d 997, 998).
It is of no significance that the officers chose to bring the defendant to the scene of the crime rather than have the complaining witness brought to the defendant while he remained on the street. The circumstances involved here are patently distinguishable from those of People v Lane (102 AD2d 829, appeal dismissed 63 NY2d 865) where the majority of the court found that the transportation of the defendant back to the crime scene for a showup was without probable cause and was without his consent. In the instant case, the defendant offered no objection to the short ride back to the scene. The atmosphere was noncustodial in the sense that he was neither handcuffed, nor had the officers drawn their weapons or otherwise threatened the use of force. It is additionally significant to note that the defendant was not taken to the police station and that the total time and distance involved were very brief. The prompt inspection of the jeans by a person at the burglarized premises was the least intrusive method of ascertaining whether or not the defendant possessed stolen property (see, People v Rivera, 74 AD2d 653, *78654; see also, United States v Sharpe, 470 US 675). Pursuant to the reasoning of the Court of Appeals in the recent decision of People v Hicks (68 NY2d 234), the prompt transportation of the defendant to the scene was of value to the interests of both law enforcement and the defendant inasmuch as it was a minimally intrusive means of investigation that was likely to confirm or dispel suspicion quickly. While the defendant might, alternatively, have been momentarily detained where the police accosted him and the witness was brought to him, such a procedure would have entailed securing the defendant and arranging transportation for the witness, a possibly more time-consuming process. Under the circumstances, the detention, including the movement of the defendant, clearly fit within the concept of reasonableness. To conclude otherwise is, in my view, to indulge in the sort of "unrealistic second-guessing” recently condemned by the United States Supreme Court (United States v Sharpe, 470 US 675, 686, supra).
In sum, the police officers, acting in a swiftly developing situation, pursued the least intrusive alternative available in briefly detaining the defendant until information regarding the proceeds of the crime could be obtained. Based upon the defendant’s presence some six blocks from the crime scene, his furtive conduct in stuffing the jeans inside his jacket, his ripped pants, his patently false responses concerning ownership of the jeans and his recent whereabouts and the complaining witness’ disclosure that a pair of jeans precisely matching the description of the jeans in the defendant’s possession was missing from the burglarized premises, the officers had probable cause to arrest the defendant. Under the totality of the circumstances, I conclude that "the action of the police was justified at its inception and * * * was reasonably related in scope to the circumstances which rendered its initiation permissible” (People v Cantor, 36 NY2d 106, 111). Inasmuch as the physical items seized were uncovered during a search incident to a lawful arrest, they were properly ruled admissible.
I note in concluding that "it neither serves the interests of society nor advances constitutional values for our courts to strive for ways to permit criminals to go free in the absence of evidence that the police have, in fact, engaged in any misconduct” (People v Finlayson, 76 AD2d 670, 682, lv denied 51 NY2d 1011, cert denied 450 US 931). To restrict law enforcement officers in the proper exercise of their duties without concomitantly enhancing any valid interest secured by the 4th *79Amendment is unconscionable. Accordingly, I vote to affirm the judgment of conviction.
Mollen, P. J., and Brown, J., concur with Kooper, J.; Weinstein, J., dissents and votes to affirm the judgment appealed from with an opinion.
Presiding Justice Mollen has been substituted for the late Justice Gibbons (see, 22 NYCRR 670.2 [c]).
Ordered that the judgment of the County Court, Nassau County, rendered March 6, 1984, is reversed, on the law, the defendant’s guilty plea is vacated, those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by him to the police are granted, and the matter is remitted to the County Court, Nassau County, for further proceedings.